Citation Nr: 1039436	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  07-12 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Wichita, Kansas.

In August 2009, the Board reopened and remanded the Veteran's 
claim.  The Appeals Management Center (AMC) continued the 
previous denial of the claim in a July 2010 supplemental 
statement of the case (SSOC).  Accordingly, the Veteran's VA 
claims folder has been returned to the Board for further 
appellate proceedings.


FINDING OF FACT

The competent and probative evidence of record serves to link the 
Veteran's currently diagnosed left knee disability to his 
military service.


CONCLUSION OF LAW

The Veteran's currently diagnosed left knee disability was 
incurred in military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a left 
knee disability.  

The Board will first discuss certain preliminary matters.  The 
issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in August 2009, the Board remanded this 
claim and ordered either the agency of original jurisdiction 
(AOJ) or the AMC to obtain outstanding VA, private, and/or 
service treatment records, and associate these records, if any, 
with the Veteran's claims folder.  Additionally, the Veteran was 
to be provided with a VA examination.  The Veteran's claim was 
then to be readjudicated.  

Pursuant to the Board's remand instructions, the AMC sent a 
letter to the Naval Branch Health Clinic dated in December 2009 
requesting all outstanding treatment records.  Further, the AMC 
contacted the National Personnel Records Center (NPRC) requesting 
outstanding clinical records.  Finally, the Veteran was provided 
a VA examination dated in May 2010, and a report of the 
examination has been associated with the claims folder.  The 
Veteran's left knee claim was readjudicated via the July 2010 
SSOC.  

Accordingly, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of a 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

A VCAA notice letter was sent to the Veteran regarding his 
service connection claim in March 2006.  This letter appears to 
be adequate.  The Board need not, however, discuss in detail the 
sufficiency of the VCAA notice letter in light of the fact that 
the Board is granting the claim.  Any potential error on the part 
of VA in complying with the provisions of the VCAA has 
essentially been rendered moot by the Board's grant of the 
benefit sought on appeal.

The Board further notes that the Veteran received proper notice 
as to degree of disability and effective date in a March 2006 
letter, as required by the decision of the United States Court of 
Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

As discussed below, the Board is granting the Veteran's service 
connection claim.  It is not the Board's responsibility to assign 
a disability rating or an effective date in the first instance.  
The RO will be responsible for addressing any notice defect with 
respect to the assignment of an initial disability rating and/or 
effective date when effectuating the award, and the Board is 
confident that the Veteran will be afforded appropriate notice 
under Dingess.

Accordingly, the Board will proceed to a decision on the merits 
as to the issue on appeal.

Analysis

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including arthritis, when such are 
manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2010). 

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact or 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

As noted above, in order for service connection to be granted, 
three elements must be present:  (1) a current disability; (2) 
in-service incurrence of disease or injury; and (3) medical 
nexus.  See Hickson, supra.

As to Hickson element (1), the medical evidence of record 
indicates multiple diagnoses of degenerative osteoarthritis of 
the left knee.  See, e.g., the May 2010 VA examination report.   
Hickson element (1) is, therefore, satisfied.

With regard to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury, the Veteran reported to the 
May 2010 VA examiner that he injured his left knee during service 
on two occasions in 1968.  Specifically, he stated that he 
twisted his knee while playing basketball when he jumped up and 
landed wrong, and his knee subsequently became swollen and 
painful.  Additionally, the Veteran reported that he injured his 
left knee when he twisted it while playing football. Although the 
Veteran's service treatment records do not reflect an in-service 
accident as reported by the Veteran, the Board observes that the 
Veteran submitted a photograph which is purported to have been 
taken in 1968 which is of the Veteran with a bandage on his left 
leg.  Moreover, the Board notes that the Veteran is competent to 
attest to experiencing such accidents during service.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional).  Therefore, although the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, he is competent to report the circumstances of 
twisting his knee on two occasions during active military 
service.  There is nothing in the claims folder to suggest that 
the Veteran did not sustain the accidents as described and the 
Board finds his testimony regarding the incidents to be credible.  
Accordingly, Hickson element (2) is met with respect to in-
service injury.

Turning to Hickson element (3), medical nexus, the competent 
evidence demonstrates that the Veteran's currently diagnosed left 
knee disability is related to his military service.  The only 
competent medical opinion of record concerning the issue of 
medical nexus is the report of the May 2010 VA examiner.  

Specifically, the May 2010 VA examiner considered the Veteran's 
in-service injuries as well as postservice treatment for his left 
knee.  The VA examiner concluded that "it is most likely that 
[the Veteran's] current knee condition was most likely due to and 
a result of stated injuries while in active military service." 
The VA examiner's rationale for his conclusion was based on a 
review of the Veteran's claims folder and medical references as 
well as his experience in orthopedic practice.  In particular, he 
indicated that previous injuries are the most common 
denominator/factor in the causation of degenerative 
changes/osteoarthritis in a joint.  

The May 2010 VA examination report appears to have been based 
upon thorough review of the record, thorough examination of the 
Veteran, and thoughtful analysis of the Veteran's entire history.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative 
value of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale to 
support his opinion"].  It also appears to be congruent with the 
Veteran's medical history.

Crucially, there is no competent medical evidence which indicates 
that the Veteran's current disabilities are not related to his 
in-service injuries.  Also of significance is the fact that the 
treatment records associated with the Veteran's claims folder 
contain nothing to otherwise explain the Veteran's persistent 
left knee disability.  
In short, based on the total record, the Board finds that there 
is sufficient competent medical evidence to indicate a positive 
medical nexus between the Veteran's current disability and his 
in-service injuries.  Hickson element (3), and therefore all 
elements, is satisfied.  

In summary, the Veteran has met all requirements needed to 
establish service connection for a left knee disability.  The 
benefit sought on appeal is therefore granted.  


ORDER

Entitlement to service connection for a left knee disability is 
granted. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


